On behalf of the Government and the people of Yemen, I sincerely congratulate the President and his friendly nation, Slovakia, on assuming the presidency of the General Assembly at its seventy-second session, and wish him every success in his endeavours. I would also like to express my great appreciation for the significant efforts of his predecessor, Mr. Peter Thomson, in guiding the work of the previous session.
I would like to thank the Secretary-General for his exceptional efforts in implementing the Organization’s noble mission of maintaining international peace and security, and in employing all its good offices with a view to achieving sustainable peace in my country, Yemen. We are also grateful to his Special Envoy for Yemen, Mr. Ismail Ould Cheikh Ahmed.
This debate is being held as we in the Republic of Yemen are ending our third year of the war imposed on our people by the Houthi/Saleh coalition, following its rebellion against the consensus solutions adopted under the Gulf Cooperation Council Initiative and its Implementation Mechanism and the outcomes of the national dialogue, as well as the political process carried out fully under the auspices of the United Nations. The political process culminated in a visit to Sana’a by the former Secretary-General, where he held a special meeting with the Security Council in Yemen. The evil Houthi/Saleh coalition has rebelled against the national consensus, which was based on the outcomes of the national dialogue and included all the Yemeni political parties and social factions. It has used violence and terrorism to rebel against the legitimately elected leadership and armed force against our people. It has destroyed the cities of Yemen and taken the entire country hostage.
After exhausting every possible peaceful political means to turn this evil coalition away from the path of violence and terrorism that it has chosen, the Yemeni people, in all their various factions, have united and resisted the rebels’ de facto policy of facilitating Iranian expansionism in our region. To that end, we have requested support, on behalf of the people of Yemen, from our brothers in the Arab coalition under the leadership of the Kingdom of Saudi Arabia. They have responded to our request and granted us support.
The theme of the seventy-second session of the General Assembly represents what we have been seeking in Yemen. Through negotiations in Geneva, Vienna and Kuwait, our legitimate leadership has sought a sustainable, fair and lasting peace that will not falter and that lays the foundation for a real State that ensures peace and security for all its citizens and prevents violence. We seek a peace that grants the State alone a monopoly on the use of force and prevents armed militias from forming and operating in the country. It must be a peace that is based on consensual documents that people have agreed on and that have received international and regional support.
Here, I would like to clarify a commonly heard claim that our problem in Yemen is one of political differences that cannot be managed merely by sitting around negotiation tables, despite our efforts and compromises in that regard. But what we are facing is not even a coup d’état as it is commonly understood. It transcends that and is based on a difference in philosophies, ideologies and values. We are dealing with extremist religious sects that believe that God has granted them an ethnic superiority and the right to rule, to forge alliances with forces that seek retaliation and that go against all human values. In this way, the coup of the Houthis, who are racist, backward and patrilineal, has gone beyond any traditional military coups d’état, which still preserve the State and its institutions. These militias are destroying all State institutions. The army and security forces have been replaced by popular committees and militias that serve one faction only, based on ethnicity. That also affects economic institutions.
Our resources are utterly depleted, and we have not even been able to pay salaries for almost a year. The private sector has disappeared, replaced by a new class of merchants who function at the expense of our national interests. Even our school curricula have been replaced with extremist curricula that have provoked sectarian strife. On top of all that, the opposition militias receive full support, politically and militarily, in kind, in the form of weapons and financing from Iran, a State that is determined to destabilize our region. Sustained peace can therefore only be possible if Iran ceases to interfere in our affairs, which it has been doing by creating tensions, inventing conflicts and stoking feelings of hatred and violence. We must control Iran’s expansionist aspirations in the region.
Member States may remember that when I stood before the Assembly five years ago, I spoke of the measures that we would take on the path of peaceful political transition in Yemen in the context of the Gulf Cooperation Council Initiative and the National Dialogue Conference outcomes, and I informed them that Iran had been taking various measures against us. We have seized shipments carrying arms, and the Iranian Revolutionary Guards have been supporting the militias in our country and supplying them with long-range missiles. They remain a threat to our country and the entire world.
I am trying to give Member States an image of the events from the inside. The world needs to understand that the rebels are refusing all calls for peace — from Kuwait to Geneva — including the latest initiative about the port of Al Hudaydah. We announced that we were ready to accept the initiative on the Hudaydah seaport, but the other side has unilaterally rejected it. They even attempted to assassinate an international envoy. They have continued to threaten international peace and security and international maritime sea lanes. They have also threatened our brothers in the United Arab Emirates, attacking them with rockets.
17-29579 25/26 From this rostrum, I emphasize our continued willingness to stop the war and build peace. We are not warmongers. We desire peace. And I have personally extended my hand, and will continue to do so, to reach a sustainable peace, because we feel the weight of our responsibility for all citizens of the Yemeni State. I affirm that we continue to desire peace based on the consensus agreements and everything that the international community has endorsed, including the implementation of Security Council resolution 2216 (2015).
I must not forget here to thank our brothers in the Kingdom of Saudi Arabia, who have led the efforts to mitigate our humanitarian crisis through the support that their country continues to provide through the King Salman Centre for Humanitarian Aid and Relief, and to thank all of the humanitarian organizations of the Arab coalition, donor countries and the United Nations agencies, as well as all the international efforts to combat the cholera outbreak. We stress that we are still in need of support and assistance, given our high levels of poverty, insecurity and food insecurity. We are still under blockade and at war. The city of Taiz has been under siege for three years.
The situation is dire in all of the governorates under rebel control. Salaries are no longer being paid. The State’s resources, including customs incomes, have been looted. We therefore call on the United Nations and the international community to shoulder their responsibilities in Yemen by applying pressure on the rebels to implement the relevant Security Council resolutions and offer real compromises, so that we can avoid more bloodshed and destruction and so that humanitarian assistance can reach the people who need it.
From this rostrum, I announce that we in the Yemeni Government are ready to provide all of the facilitation needed so that humanitarian assistance can have access everywhere in Yemen, from Sana’a to Al-Mahra, as well as in the areas under Houthi control. We are responsible before God first and before our people and the world as well. We are responsible for all our Yemeni people, regardless of their loyalties. We want to preserve the life of every Yemeni, including those who fire bullets at us and target the Yemeni people. As a legitimately elected leader, it is my job to save the Yemeni people from further bloodshed. It is forbidden for a Yemeni to kill another — absolutely forbidden.
The Yemeni Government continues to face the economic and security challenges that stem from the destruction of all aspects of Yemeni life. Today, the Yemeni Government needs extensive support for its efforts to consolidate peace and stability, provide services in the liberated areas, control the economic situation and implement counter-terrorism measures.
We call on friendly donor countries and international organizations to provide urgent support to Yemen and uphold the pledges made at the conference held in Geneva in April in support of the humanitarian response plan for Yemen. One year has passed, and only 50 per cent of the pledged funding has been provided. We also want to reactivate the dormant Group of Friends of Yemen. We must save Yemen from the crisis and move from humanitarian relief to reconstruction and economic recovery.
The Republic of Yemen sincerely and effectively supports counter-terrorism efforts, particularly because my country has long suffered from terrorism. We reject all forms of terrorism and continue to embrace our tolerant Islamic values, which reject violence and extremism, while calling for tolerance and brotherly relations. We reach out to the international community to coordinate efforts in the areas of security, culture and information and technology, so that we can defeat terrorism together.
Israel’s occupation of the Palestinian territories and its settlement policies still represent one of the greatest causes of stress in our region. The people of our region therefore look to the Assembly to find a fair and lasting solution so that the Palestinian people can establish their own State, with East Jerusalem as its capital, and end the occupation and settlement, as well as the suffering of the Palestinian people.
The Republic of Yemen denounces the plight of the Rohingya Muslims in Myanmar. That genocide must cease. Terrorism in the State must stop, and we call on the international community to uphold its responsibilities and prevent such monstrous events, which we thought our modern world had permanently eliminated.
Together with our patient people and all the honourable citizens of the world, we will spare no effort to rid the Yemeni people of the atrocities committed by the rebels. We will, with God’s help, fulfil the aspirations of our people to build a federal civil State that upholds justice and equality and good governance. We will rebuild a new Yemen that embraces all of its children — a Yemen that is a source of stability and security for itself, its neighbours and the world.
I should not conclude without expressing my sincere congratulations to all Yemeni people and freedom-loving nations on the occasion of the fifty- fifth anniversary of our revolution, on 26 September, which we will commemorate in the next few days. That revolution uprooted one of the most despotic regimes in histor, that of Imam Ahmed in northern Yemen, whom liberators toppled to found our Republic in 1963.
We are reminded of that racist regime by the Houthis and their allies. Over the past three years, they have tried to impose a similarly racist regime once again, in an even more violent and terroristic manner. During the time that our capital of Sana’a has been under Houthi control, thousands have been killed, injured or detained. The media have been outlawed and journalists arrested, along with countless other retaliatory measures. We must control that racist group. I salute our people on the occasion of the revolution’s anniversary.
In conclusion, I wish the General Assembly every success at its seventy-second session and hope that it can achieve more development and effectiveness in its work. And I wish all Member States and human society prosperity, peace and stability.